DETAILED ACTION
This communication is responsive to the application and claim set filed July 14, 2020, and the Response to Restriction Requirement filed March 4, 2022.  Claims 1-23 are currently pending.
Non-elected claims 19-23 are CANCELED via the examiner’s amendment set forth below.
Elected claims 1-18 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-23 directed to an invention non-elected without traverse.  Accordingly, claims 19-23 are cancelled via the examiner’s amendment set forth below.

Priority
This application is the national stage entry of PCT/US2018/64939, filed December 11, 2018, which claims priority to US 62/618,290, filed January 17, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 19-23 without prejudice.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed over the closest prior art reference, Radzinski et al., “Tapered Bottlebrush Polymers: Cone-Shaped Nanostructures by Sequential Addition of Macromonomers,” ACS Macro Lett., 2017, 6, 1175-1179.  Radzinski teaches a process of forming bottlebrush copolymers in which variously-sized macromonomers are added to a reaction vessel in which polymers are grafted onto the macromonomer backbone via ROMP polymerization to form conical bottlebrush copolymers.  However, Radzinski does not teach or fairly suggest the claimed process.  In particular, Radzinski does not teach a process in which the macromonomer mixture is semi-batch fed into the ROMP polymerization vessel, wherein the macromonomer formation polymerization is then stopped via a polymerization quenching agent in that second vessel.  Rather, Radzinski teaches complete formation/polymerization of macromonomers of various sizes, which are then fed into the ROMP polymerization vessel, and Radzinski does not teach or fairly suggest any other process of tailoring the size of the macromonomer backbone.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763